          Case 2:21-cv-00177-SRB Document 32 Filed 06/21/21 Page 1 of 5



 1
 2
 3                                      NOT FOR PUBLICATION
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Grand Canyon University,                       No. CV-21-00177-PHX-SRB
10                      Plaintiff,                      ORDER
11       v.
12       Phil Rosenfelt, et al.,
13                      Defendants.
14
15             This is a case brought by Grand Canyon University (“GCU”) against the Secretary
16   of the Department of Education (“Department”) challenging the Department’s
17   determination that GCU does not qualify for nonprofit status under Title IV of the Higher
18   Education Act of 1965, 20 U.S.C. § 1001 et seq., (“Title IV”). (See Doc. 1, Compl.)
19   Pending before the Court is the National Student Legal Defense Network (“Student
20   Defense”)’s Motion to Intervene as Defendant (“Motion”). (Doc. 19, (“Mot.”).)
21   I.        BACKGROUND
22             In 2018, GCU applied to the Department seeking to change its status from a
23   “proprietary institution” to a “nonprofit institution”1 for Title IV funding purposes
24   (“Application”). (Compl. ¶¶ 8–11, 73, 156.) The Application followed a sale of GCU’s
25   campus and academic-related assets (the “Transaction”) from for-profit owner/seller Grand
26   Canyon Education (“GCE”) to nonprofit buyer Gazelle University.2 (Id. ¶¶ 39–45.) The
27   1
       The Higher Education Act classifies institutions of higher education into three categories:
     (1) “public or other nonprofit institution[s]”; (2) “proprietary institution[s]”); and (3)
28   “postsecondary vocational institution[s.]” 20 U.S.C. §§ 1001(a)(4), 1002(b), 1002(c).
     2
       Gazelle University is an Arizona tax-exempt organization which later changed its name
       Case 2:21-cv-00177-SRB Document 32 Filed 06/21/21 Page 2 of 5



 1   Department denied the Application after concluding that GCU’s operations were not, as
 2   required to be designated nonprofit, “substantially for the benefit of any other person or
 3   entity.” (Id. ¶¶ 86, 90–94, 129.) The Department based its denial on (1) a services
 4   agreement accompanying the Transaction, which allegedly funnels a substantial portion of
 5   GCU’s net earnings to GCE; and (2) the significant overlap of management between GCE
 6   and GCU. (Id. ¶¶ 5, 92–93.)
 7          In a letter dated January 12, 2021, the Department affirmed its decision. (Id. ¶ 128.)
 8   On February 2, 2021, GCU filed its Complaint in this Court alleging two violations of the
 9   Administrative Procedure Act (“APA”) and one violation of the First Amendment. (Id. ¶¶
10   329–55.) GCU seeks declaratory relief, an order vacating the Department’s decisions, and
11   attorneys’ fees and costs. (Id. ¶ 355.)
12          Student Defense3 now seeks to intervene as a Defendant and filed its Motion so on
13   April 22, 2021. (Mot.) On May 6, 2021, both GCU and the Department filed Oppositions.
14   (Doc. 24, Dep’t.’s Mem. in Opp’n to Mot. (“Dep’t.’s Opp’n”); Doc. 25, Pl.’s Opp’n to Mot.
15   (“GCU’s Opp’n”).) On May 13, 2021, Student Defense filed its Reply. (Doc. 27, Reply
16   in Supp’t of Mot. (“Reply”).)
17   II.    LEGAL STANDARD & ANALYSIS
18          Federal Rule of Civil Procedure 24 recognizes two types of intervention: (1)
19   intervention of right and (2) permissive intervention. Fed. Trade Comm’n v. Noland, No.
20   20-CV-00047-PHX-DWL, 2021 WL 1237206, at *3 (D. Ariz. Apr. 2, 2021) (quoting 1
21   Gensler, Federal Rules of Civil Procedure, Rules & Commentary, Rule 24, at 716 (2021)).
22   Student Defense seeks only permissive intervention.          (Mot.)    Courts may permit
23   intervention where the applicant shows: “(1) independent grounds for jurisdiction; (2)
24   [that] the motion is timely; and (3) [that] the applicant’s claim or defense, and the main
25   action, have a question of law or a question of fact in common.” United States v. City of
26
     to GCU. (Compl. ¶ 39.)
27   3
       Student Defense describes itself as “a nonprofit, non-partisan organization, recognized as
     tax exempt under [§] 501(c)(3) of the Internal Revenue Code that works to advance
28   students’ rights to educational opportunity and to ensure that higher education provides a
     launching point for economic mobility.” (Mot. at 14.)

                                                -2-
       Case 2:21-cv-00177-SRB Document 32 Filed 06/21/21 Page 3 of 5



 1   Los Angeles, 288 F.3d 391, 403 (9th Cir. 2002) (citation omitted); Fed. R. Civ. P.
 2   24(b)(1)(B). “Even if an applicant satisfies those threshold requirements, the district court
 3   has discretion to deny permissive intervention.” Donnelly v. Glickman, 159 F.3d 405, 412
 4   (9th Cir. 1998). This discretion is “broad.” Perry v. Schwarzenegger, 630 F.3d 898, 905
 5   (9th Cir. 2011). In exercising this discretion, the district court must consider “whether the
 6   intervention will unduly delay or prejudice the adjudication of the original parties’ rights.”
 7   Fed. R. Civ. P. 24(b)(3). Where an applicant “would present no new questions to the
 8   [C]ourt, a motion for permissive intervention is properly denied.” Hallco Mfg. Co. v.
 9   Quaeck, 161 F.R.D. 98, 103 (D. Or. 1995).
10          Student Defense argues that it has satisfied all three threshold requirements and that
11   its addition as a party would not cause undue delay or prejudice. (Mot. at 16–22.) The
12   Department argues that permitting Student Defense’s intervention would prejudice the
13   adjudication of its own rights. (Dep’t.’s Opp’n at 6.) GCU argues that Student Defense
14   has failed to show the third threshold requirement and that permitting Student Defense’s
15   intervention would unduly delay or prejudice the adjudication of its rights. (GCU’s Opp’n
16   at 8–17.)
17          The Court assumes that Student Defense has satisfied all three threshold factors but
18   nevertheless declines to exercise its discretion to permit Student Defense to intervene.
19   Student Defense’s stated interest in this case reflects the broad, sweeping interest of
20   students writ large: it is interested in the “real-world impacts” this litigation “may” have
21   on students “if GCU modifies the [T]ransaction” based on this litigation. (Mot. at 19; id.
22   at 16 (describing itself as “a voice for students”).) If the Court finds in favor of GCU,
23   Student Defense adds, “students would be at risk of GCU spending emergency grants to
24   prioritize GCE shareholders, not students.” (Id. at 21.) Consistent with this nonspecific
25   interest, Student Defense would itself bring no additional claims or defenses; it would
26   simply “align its position with the Department’s” in an attempt to bolster the Department’s
27   arguments with its own. (Id. at 16, 22.) The Department, however, opposes this help: it
28   has assured the Court that it “fully intends to defend the decision challenged by [GCU]


                                                 -3-
       Case 2:21-cv-00177-SRB Document 32 Filed 06/21/21 Page 4 of 5



 1   here,” pointing to the Answer it recently filed to GCU’s 64-page Complaint and to its
 2   successful defense of GCU’s request for a TRO in parallel litigation proceedings before
 3   Judge Rayes. (Dep’t.’s Opp’n at 3); see GCU v. Cardona, 2021 WL 1383165 (D. Ariz.
 4   Apr. 13, 2021). Student Defense has pointed to nothing indicating that the Department will
 5   put forth a less-than-full effort to litigate this case. (See Mot.; Reply.) Additionally, by
 6   defending its own position in this case, the Department is effectively protecting the
 7   interests of those students who stand to be adversely affected by a nonprofit designation—
 8   the class of students that Student Defense seeks to protect.
 9          Other courts have denied intervention at the liability stage of proceedings when
10   doing so would not “assist the court in its orderly procedures leading to the resolution of
11   this case.” People ex rel Lockyer v. U.S. Dep’t of Agric., No. C05-03508EDL, 2006 WL
12   889327, at *4 (N.D. Cal. Mar. 31, 2006) (quotation omitted). Here, as in People ex rel
13   Lockyer, Student Defense would not raise any “unique” defenses—only defenses “virtually
14   identical” to those raised by the named Defendant. Id. Permitting it to intervene would
15   thus do little to assist the Court in fairly resolving this case, while adding additional time
16   and cost to the litigation. Stadin v. Union Elec. Co., 309 F.2d 912, 920 (8th Cir. 1962)
17   (“More than one trial court has observed that ‘[a]dditional parties always take additional
18   time’ and that ‘they are the source of additional questions, objections, briefs, arguments,
19   motions and the like which tend to make the proceeding a Donnybrook Fair.’” (collecting
20   cases)).
21          Given the lack of a distinct interest in this case, the lack of evidence that the
22   Department will not fully litigate this case, and the lack of any unique claims or defenses,
23   the Court finds that Student Defense’s intervention would do little in the way of “offer[ing]
24   important elements to the proceedings that the existing parties would likely neglect.” Sw.
25   Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 823 (9th Cir. 2001); see Callahan v.
26   Brookdale Senior Living Cmtys., Inc., No. 2:18-CV-10726-VAP-SSX, 2020 WL 4904653,
27   at *5 (C.D. Cal. May 20, 2020) (denying motion to intervene because “permitting
28


                                                 -4-
         Case 2:21-cv-00177-SRB Document 32 Filed 06/21/21 Page 5 of 5



 1   intervention would not contribute to the factual development of issues in the case[]”). 4
 2           The Court will permit Student Defense to file leave requesting to participate in the
 3   briefing in this case as amicus curiae.
 4   III.    CONCLUSION
 5           IT IS ORDERED denying Motion of National Student Legal Defense Network to
 6   Intervene as Defendant (Doc. 19).
 7                         Dated this 17th day of June, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   4
      Given this finding, the Court does not reach GCU’s additional arguments and expresses
     no opinion on their merits. (See GCU’s Opp’n at 11–17.)

                                                 -5-
